NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY KEITH JONES,                            No. 17-15605

                Plaintiff-Appellant,            D.C. No. 4:13-cv-01032-RM

 v.
                                                MEMORANDUM*
THERESA SCHRODER, Administration
Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Arizona state prisoner Gregory Keith Jones appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Glenn

v. Washington County, 673 F.3d 864, 870 (9th Cir. 2011), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Jones’s access-to-

courts claim related to the withholding of affidavits in 2013 because Jones failed to

raise a genuine dispute of material fact as to whether defendants caused injury to a

nonfrivolous or arguable underlying claim. See Phillips v. Hust, 477 F.3d 1070,

1075-76 (9th Cir. 2007) (setting forth elements of an access-to-courts claim

relating to a lost opportunity to present a legal claim), vacated on other grounds,

555 U.S. 1150 (2009).

      The district court properly granted summary judgment on Jones’s legal mail

claim relating to the withholding of Jones’s mail in 2013 because Jones failed to

raise a genuine dispute of material fact as to whether the subject mail constituted

legal mail. See Wolff v. McDonnell, 418 U.S. 539, 576 (1974) (stating that legal

mail must “be specially marked as originating from an attorney, with his name and

address being given, if [it is] to receive special treatment”).

      The district court properly granted summary judgment on Jones’s retaliation

claim and legal mail claim related to the withholding of his mail in 2012 because

Jones failed to raise a genuine dispute of material fact as to whether he properly

exhausted administrative remedies or whether administrative remedies were

effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“[P]roper exhaustion of administrative remedies . . . means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on


                                           2                                   17-15605
the merits).” (citation, internal quotation marks, and emphasis omitted)).

      AFFIRMED.




                                          3                                  17-15605